Determination unanimously modified on the law and as modified confirmed without costs in accordance with the following Memorandum: The record establishes and respondent Supreme Court Justice concedes that the sole reason that petitioner’s pistol permit was revoked was petitioner’s conviction of driving while ability impaired in violation of Ve*939hide and Traffic Law § 1192 (1). Under the circumstances of this case, we conclude that the appropriate penalty is to suspend petitioner’s pistol permit for six months commencing September 26, 1995. (Original CPLR art 78 Proceeding.) Present—Pine, J. P., Fallon, Wesley, Davis and Boehm, JJ.